Citation Nr: 1507114	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-42 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to October 1967.  The Veteran also served in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision, which denied the Veteran's claim for service connection for atrial fibrillation (claimed as a heart condition).  The appeal was remanded by the Board for further development in February 2013 and January 2014.  The February 2013 remand recharacterized the issue as entitlement to service connection for a heart condition, to include atrial fibrillation and ischemic heart disease.  Because the decision below grants service connection for atrial fibrillation, but denies service connection for ischemic heart disease, the Veteran's claim has been bifurcated into the two issues listed on the cover page of this decision.  The Board notes that the regional office (RO) considered whether the Veteran was entitled to service connection for ischemic heart disease in the October 2010 statement of the case.

When the case was returned to the Board in April 2014, it was determined that further development was required, and the Board sought a Veterans Health Administration (VHA) opinion.  38 C.F.R. § 20.901(a).  In November 2014, the Veteran was notified of the resulting July 2014 VHA opinion and October 2014 addendum.

A review of the Veteran's electronic Virtual folder reveals that all documents in this folder  has already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed atrial fibrillation is caused by his service-connected diabetes mellitus.

2.  The Veteran has not had ischemic heart disease at any time since discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for atrial fibrillation as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

A September 2009 letter advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter provided the Veteran notice of the information and evidence necessary to substantiate a claim.  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, the Veteran was provided a hearing before the undersigned.  Information was obtained regarding onset of the Veteran's heart disability.  The undersigned informed the Veteran of what kind of evidence was needed to grant his claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.  

In February 2013, and again in January 2014, the Board remanded the Veteran's claim for further development to specifically include obtaining updated VA treatment records and VA medical examinations.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders. 

VA has associated with the claims folder the Veteran's service treatment records (STR), VA treatment records, and private medical records.  The Veteran has been afforded VA medical examinations.  VA medical opinions have been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  

The Board notes that the Veteran's VBMS file contains a statement from the Veteran received on April 22, 2010.  The Veteran stated that he had attached 11 pages of articles regarding Agent Orange, chloracne, ischemic heart disease, diabetes and Parkinson's disease as well as a copy of the medications he is provided by VA.  The October 2010 statement of the case indicates a review of this evidence submitted by the Veteran.  Although these documents are not currently contained in the Veteran's VBMS claims file, the Board finds that such is not prejudicial to the Veteran.  As explained below, the Veteran is being denied service connection for ischemic heart disease based on the medical evidence showing that that the Veteran does not have ischemic heart disease.  General medical articles and a list of the Veteran's medications are of no relevance as to whether the Veteran has ever had ischemic heart disease.  Consequently, any further delays in attempting to relocate these records would be of no benefit to the Veteran.  Consequently the Board finds that all evidence relevant for deciding the Veteran's claim is currently of record, and there is no indication that there is any additional evidence that should be obtained to substantiate the Veteran's claim.

The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.


In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Atrial Fibrillation

Service connection may be granted on a secondary basis if the evidence shows: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Veteran has asserted that his atrial fibrillation is caused either by his exposure to Agent Orange in Vietnam or by his service-connected diabetes mellitus.

The Board notes that the medical evidence indicates that the Veteran has atrial fibrillation.  The Board further notes that atrial fibrillation is not among the disabilities for which presumptive service connection is warranted for those Veterans who served in Vietnam.  See 38 C.F.R. § 3.309(e).  

On VA examination in November 2009 the VA physician's assistant opined that the Veteran's atrial fibrillation was not a complication of his diabetes mellitus and was not worsened or increased by the Veteran's diabetes.  In support of her opinion she stated that the literature does not propose any relationship from diabetes type II and atrial fibrillation, directly or indirectly.  

In July 2014 a medical opinion was obtained from a VA physician who is the chief of the cardiology division at a VA medical center.  The VA cardiologist reviewed the Veteran's medical history and noted that along with his diabetes, the Veteran developed hypertension requiring multiple drug treatment.  He stated that hypertension is a common associate of diabetes mellitus.  The Board notes that the Veteran has been diagnosed with hypertension on a number of occasions, including on VA examination in November 2009.  The VA cardiologist noted that since 2004 the medical literature supports the contention that diabetes mellitus (especially when associated with hypertension) can be the cause of atrial fibrillation.  The VA cardiologist cited some medical literature indicating a correlation between diabetes mellitus and the development of atrial fibrillation.  The VA cardiologist then indicated his belief that the Veteran's heart disability was a result of the service-connected diabetes mellitus.  

The Board finds that the favorable opinion of the VA cardiologist is of greater probative weight than the negative opinion of the VA physician's assistant.  The Board notes that the cardiologist is deemed to have greater specialized training and experience in the field of heart disease than the physician's assistant.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting that, in weighing the value of medical opinion evidence, the Board may look at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Furthermore, the VA physician's assistant stated that the literature does not propose any relationship between diabetes type II and atrial fibrillation when in fact there is such literature proposing such a causal relationship, and such articles were cited in the VA cardiologist's opinion.  Consequently the rationale of the VA physician's assistant's negative opinion is suspect and that opinion is considered to be of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

The most probative evidence of record, the VA cardiologist opinion, indicates that the Veteran's atrial fibrillation is caused by his service-connected diabetes mellitus.  Accordingly, service connection for atrial fibrillation is warranted.  38 C.F.R. § 3.310.



II.  Ischemic Heart Disease

The Veteran asserts that he has ischemic heart disease and that he should be granted service connection for this disability based on his exposure to Agent Orange in Vietnam.  The Veteran testified at his hearing that he served in an area of Vietnam where there was a high concentration of Agent Orange.  

The Board observes that the Veteran is presumed to have had in-service herbicide exposure, and if he had a current diagnosis of ischemic heart disease, presumptive service connection would be warranted.  38 C.F.R. § 3.309(e).

Pursuant to regulation, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id. 

The term "ischemic heart disease" does not include hypertension or peripheral manifestation of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note (3). 

The Veteran submitted a November 2010 letter from a private cardiologist.  This physician noted that an EKG from around April 2009 stated "cannot rule out ischemic heart disease."  He also noted that July 2009 testing revealed no clear ischemia.  The physician further noted that the Veteran was quite concerned that he may indeed have ischemic heart disease.  The physician provided no opinion as to whether the Veteran had ischemic heart disease.   

A June 2011 VA treatment record (located in Virtual VA file) states that an rMPI study did not demonstrate any evidence of ischemia.  

The Veteran submitted a September 2011 letter from a VA physician regarding an abnormal echocardiogram.  The VA physician did not mention ischemic heart disease.   
A June 2013 private pharmacologic stress myocardial perfusion scan revealed no apparent ischemia.

On VA examination in June 2013 the VA examiner noted that a June 2013 private nuclear stress test was normal, indicating that the Veteran had no ischemic heart disease.  The VA examiner stated that the Veteran's heart condition did not qualify within the generally accepted medical definition of ischemic heart disease.

In January 2014 the Veteran's records were reviewed by a VA examiner and she stated that the Veteran does not have ischemic heart disease.

The Board has considered the Veteran's lay statements asserting that he has ischemic heart disease.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has ischemic heart disease, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Although a medical provider noted in April 2009 that ischemia heart disease could not be ruled out, such is not a diagnosis.  The record contains no diagnoses or medical opinions stating that the Veteran has ever had ischemic heart disease.  To the contrary, there are many notations and opinions, both VA and private, stating that the Veteran does not have ischemic heart disease.  

The evidence of record does not establish that the Veteran ever has had ischemic heart disease.  Without a diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, at this time, the preponderance of the evidence is against the claim and service connection for ischemic heart disease is not warranted .


ORDER

Entitlement to service connection for atrial fibrillation is granted.

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


